Citation Nr: 0432189	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  98-08 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for a low back scar.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945, and from November 1947 to November 1951.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in May 2000, a 
transcript of which is of record.

The Board also notes that the service medical records for the 
veteran's second period of active duty are unavailable as 
they may have been destroyed in a fire.  In such situations, 
the Board has a heightened obligation to explain its findings 
and conclusions and carefully consider the benefit-of-the-
doubt rule .  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992);  O'Hare v. Derwinski , 1 Vet. App. 365, 367 (1991).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the low back 
claim, but that additional development is necessary regarding 
the underlying service connection claim.  Accordingly, this 
issue will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify th veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The veteran's service-connected low back scar is not 
manifest by pain and/or tenderness on objective 
determination, nor is it poorly nourished with repeated 
ulceration, nor is it unstable, nor does it result in 
limitation of motion, nor does it cover an area or areas of 
144 square inches (929 sq. cm.) or greater.

3.  Service connection was previously denied for a low back 
disorder by a June 1946 rating decision, and a subsequent May 
1982 Board decision.  

4.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a low back disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected low back scar are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.14, 4.31, 4.118, Diagnostic Codes 7801-7805 
(2004); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2001).

2.  The May 1982 Board decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
4004(b) (1976) (38 U.S.C.A. § 7104(b) (West 2002)); 38 C.F.R. 
§ 19.104 (1981) (38 C.F.R. § 20.1100 (2003)).

3.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent correspondence to the veteran in May 2004 
which noted the issues on appeal, informed him of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Thereafter, the RO issued a 
Supplemental Statement of the Case (SSOC) in July 2004. 

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the June 1998 Statement of the Case 
(SOC), and multiple SSOCs which provided him with notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, a May 2004 SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

As indicated above, the Board has determined that new and 
material evidence has been presented to reopen the low back 
claim, but that additional development is necessary with 
respect to the underlying service connection claim.  
Therefore, no further discussion of the duty to assist is 
warranted on this claim.  Regarding the scar claim, the Board 
notes that the veteran and his representative have had the 
opportunity to present evidence and argument in support of 
this claim, to include at the May 2000 hearing.  The record 
does not indicate that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested by the RO.  Further, he has been accorded 
several examinations in conjunction with this claim, and it 
does not appear he has indicated that the scar has increased 
in severity since the most recent examination in April 2004.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.



I.  Scar

Background.  Service connection was established for a scar of 
the right low back region by a May 1982 Board decision.  In 
this decision, the Board noted that the veteran sustained a 
wound over the right low back region in August 1943 while on 
active duty, and that he currently had a well-healed, 
nontender scar in that area.  A subsequent August 1983 rating 
decision effectuated the grant of service connection, and 
assigned a noncompensable (zero percent) rating pursuant to 
Diagnostic Code 7805, effective January 24, 1978.

The record reflects that the veteran initiated his current 
increased rating claim in October 1996.  He subsequently 
underwent a VA scars examination in January 1997, at which it 
was noted that he was complaining of back pains, not 
difficulty with the scar.  He also reported that the scar did 
not hurt.  On examination, it was noted that scars in the 
lower back were not delineated by the veteran.  Further, 
there was no area of skin tenderness or change in color.  
Moreover, the examiner stated that the scar was not seen.

At the May 2000 hearing, it was requested that the veteran be 
accorded a new examination to ascertain whether or not the 
scar was painful to the touch.  When questioned, the veteran 
indicated that the scar was not painful when he touched it or 
showered.  He did have pain if he bumped that area, but other 
than that no pain.  Further, he indicated that the scar was 
sensitive to weather changes.

In April 2004, the veteran underwent a new VA scars 
examination, at which the examiner noted that the claims file 
was available and reviewed.  The veteran summarized the 
circumstances of his in-service injury, as well as his 
complaints of low back pain.  On examination, he was found to 
be well-developed, well-nourished, and it was noted that he 
sat in a chair in no apparent distress.  He was found to have 
a less than 1 cm, well-healed, linear, superficial, 
hypopigmented, nontender scar on the lower back.  There was 
no spinal tenderness.  Straight leg elevation was negative.  
Moreover, there was no pain on examination of the scar, no 
adhesion to underlying tissue, and no elevation or 
depression.  There was normal texture of the skin, and the 
scar was found to be stable.  In addition, the scar was found 
to be superficial, and not deep.  There were no signs of 
inflammation, edema, or keloid formation.  The color of the 
scar was found to be hypopigmented in comparison to the 
surrounding skin.  Further, there were no areas of induration 
or instability of the scar, and the scar was not disfiguring.  
There was no limitation of motion.  Diagnosis was status-post 
laceration injury while in the service in 1944, well-healed 
scar appreciated in the lower back, nontender.  The examiner 
also noted that the veteran's complaints of lower back pain 
were most likely secondary to his degenerative disc disease 
as noted on a 1997 X-ray.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Scars are evaluated pursuant to criteria found at 38 C.F.R. 
§ 4.118.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial, poorly nourished scars with repeated ulceration.  
38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent disability rating 
for a tender and painful superficial scar.  Id.

A scar may also be rated on limitation of the part affected 
under Diagnostic Code 7805.  Id.

The Board notes that the rating criteria for evaluating skin 
disorders have been recently revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833).  In a precedent opinion of the VA Office of the 
General Counsel, it was held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must 
determine whether the intervening change is more favorable to 
the veteran, and, if the amendment is more favorable, apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  In 
addition, the Board must apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

The Board notes that the revisions to Diagnostic Codes 7803, 
7804, and 7805 are not substantive as much as they are 
clarifying.  For example, revised Diagnostic Code 7803 now 
describes scars that are unstable, rather than repeatedly 
ulcerated.  Such scars are those where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Diagnostic Code 7804 is still for painful superficial scars, 
and Diagnostic Code 7805 is still for scars causing 
limitation of function.  A Note following Diagnostic Code 
7804 clarifies that a superficial scar is one that is not 
associated with underlying soft tissue damage.  

The Board also notes that Diagnostic Codes 7801 and 7802, as 
in effect prior to August 30, 2002, was applicable only to 
burn scars.  However, effective August 30, 2002, these Codes 
were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).  

Under the revised Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

In short, the revisions to the criteria for evaluating scars 
either made little or no substantive change to Diagnostic 
Codes 7803-7805, and added two new potentially applicable 
Codes that utilize objective criteria for evaluating the 
veteran's service-connected disability.  Further, the record 
reflects that the RO considered the revised criteria in a May 
2004 SSOC.  As such, the veteran will not be prejudiced by 
the Board's decision to proceed with adjudication of this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected low back scar 
under either the "old" or the "new" rating criteria.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The record reflects that the veteran's complaints of pain are 
due to his low back disorder, rather than his low back scar.  
He specifically reported at the January 1997 VA scars 
examination that it did not hurt, and he testified in May 
2000 that it only had pain when he bumped that area.  
Further, the January 1997 VA examiner found no tenderness.  
The more recent April 2004 VA examiner found the scar was 
nontender, and that there was no pain on examination of the 
scar.  In short, the preponderance of the competent medical 
evidence is against a finding that the service-connected scar 
is tender and painful on objective examination.  As such, the 
veteran is not entitled to a compensable rating under either 
the "old" or the "new" version of Diagnostic Code 7804.

The preponderance of the competent medical evidence is also 
against a finding that the service-connected low back scar is 
poorly nourished with repeated ulceration, or that it is 
unstable.  As noted above, the April 2004 scars examination 
found that the scar had no adhesion to underlying tissue, no 
elevation or depression, that there was normal texture of the 
skin, and that the scar was stable.  Moreover, there were no 
signs of inflammation, edema, or keloid formation.  Thus, the 
veteran is not entitled to a compensable rating under either 
the "old" or the "new" versions of Diagnostic Code 7803.

The April 2004 VA scars examiner specifically found that the 
scar did not cause limitation of motion.  Consequently, 
Diagnostic Code 7805 is not for application in the instant 
case.  

The April 2004 VA examiner also found that the scar was 
superficial, and not deep.  As the scar was not deep and did 
not cause limitation of motion, the revised version of 
Diagnostic Code 7801 is not for application.  

With respect to the revised version of Diagnostic Code 7802, 
the April 2004 VA examination found that the scar was linear, 
and measured less than 1 cm.  Thus, it does not cover an area 
or areas of 144 square inches (929 sq. cm.) or greater.  
Consequently, the veteran is not entitled to a compensable 
rating under the revised version of Diagnostic Code 7802.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected low back scar.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board also concurs with the RO's determination that the 
low back scar does not warrant consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
Nothing in the record supports a finding that the scar 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  


II.  New and Material Evidence

Background.  Service connection was previously denied for a 
low back disorder by a June 1946 rating decision, and a 
subsequent May 1982 Board decision.  The evidence of record 
at the time of the last prior denial includes the veteran's 
own statements; transcripts of hearings conducted in October 
1979, May 1980, and May 1982; lay statements in support of 
his claim; the service medical records from his first period 
of active duty; and post-service medical records which cover 
a period from 1952 to 1981.

In his statements and hearing testimony, the veteran 
essentially contended that he had a current low back disorder 
due to two separate in-service injuries.  He indicated that 
the first injury occurred during his initial period of active 
duty when his back was struck by a table, and that he 
sustained a laceration as a result thereof.  The second 
injury occurred in 1945, when he was aboard a troop train 
that was involved in an accident.  He further indicated that 
he sought treatment for low back problems on multiple 
occasions during his second period of active service.

Various lay statements are of record from fellow service men 
who affirm that the veteran sought treatment for back 
problems on multiple occasions during his second period of 
active duty.  In addition, lay statements from the veteran's 
brother and a co-worker attest to the fact that he had 
recurrent back problems following his second period of active 
duty.  Further, a March 1978 lay statement from [redacted] noted 
that he referred the veteran to a chiropractor for his back 
pain in 1957.

The service medical records from the veteran's first period 
of active duty reflect, in part, that in August 1943 he 
sustained an incised wound over the "left" side of the 
buttocks that occurred when a table accidentally fell on him 
while working.  However, his November 1945 discharge 
examination reflects that his spine and extremities were 
clinically evaluated as normal, and that there was no 
limitation of motion.

The post-service medical records reflect treatment for a 
variety of medical conditions.  In pertinent part, a March 
1978 statement from J. P. I., M.D. (hereinafter, "Dr. I") 
indicated that he treated the veteran once in October 1958 
for lumbosacral pain.  Thereafter, in an August 1981 
statement, Dr. I reported that at the time of the October 
1958 treatment, the veteran gave a history of an injury to 
the lower back while he was in the service.  However, a 
September 1981 Field Examination Report indicated that Dr. I 
was unable to locate those records.  Nevertheless, it was 
noted that when he was initially contacted in August 1981 he 
reported that he had prepared a medical statement for the 
veteran from these records 1 to 10 days earlier, but since 
that time he had been unable to locate the office records.

Also of record was an April 1976 private medical statement 
from M. H., M.D., who indicated he had treated the veteran in 
that year for neck pain with radiation into the right upper 
extremity.  Similarly, in a March 1978 private medical 
statement, I. K., M.D., indicated that he had treated the 
veteran in 1976 for pain and stiffness in the cervical and 
lumbosacral spines.  The record also contained various 
prescription sheets for the period from 1976 to 1978 which 
the veteran identified as pain killers.

A March 1981 VA medical examination diagnosed arthralgia of 
the lumbar area.  Further, X-rays taken of the dorsal and 
lumbosacral spines in conjunction with this examination 
revealed, in part, moderate straightening of the lumbar 
spine, as well as spurring of the opposing borders of T3 and 
4 with bridging anteriorly.  However, the disc spaces were 
normal in appearance.  Sclerotic changes of both margins of 
the sacroiliac joint were observed bilaterally.

In the May 1982 decision, the Board found that the veteran 
did sustain a wound over the right low back region when he 
was struck by a table in August 1943.  However, the Board 
concluded that aside from a residual low back scar, no low 
back disability had resulted from the August 1943 accident or 
other in-service incident.  The Board also found that various 
low back conditions, including arthritis, were initially 
medically demonstrated many years after the veteran's 
discharge from military service.  Consequently, the claim was 
denied.

The evidence added to the record since the last prior denial 
includes additional statements and hearing testimony from the 
veteran, additional lay statements, and additional post-
service medical records which cover a period through 2004.

In his statements and hearing testimony the veteran 
essentially reiterated his contentions that his current low 
back disorder developed as a result of the two in-service 
injuries.  Specifically, when the table fell on his back in 
August 1943, and when he was involved in a train accident in 
1945.

The additional lay statements are from three individuals, all 
of whom attest that they served with the veteran during World 
War II, and that he was injured in 1945 in the train 
accident.

The additional medical records include a private medical 
statement dated in May 1980 from P. J. M., M.D. (hereinafter, 
"Dr. M"), who reported that he treated the veteran in 
January and February 1946 for lumbosacral strain, and that 
the veteran reported at that time that the disability 
originated while in the service.  Also of record are 
statements from various chiropractors who indicate, in 
essence, that the veteran was treated for back problems 
beginning in 1979, and that he reported his back problems 
originated during his active service.

The veteran underwent a VA spine examination in June 1997, at 
which he reiterated his account of his two in-service back 
injuries and described his current symptomatology.  Diagnoses 
following examination included degenerative disc disease and 
degenerative joint disease of the lower lumbar spine, 
primarily L5/S1 with degenerative disc disease of the lower 
thoracic spine.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a low back disorder.

The evidence added to the record includes lay statements from 
individuals who attest to the veteran's account of his second 
in-service back injury that occurred as a result of the train 
accident.  No such evidence was of record at the time of the 
last prior denial, and it does provide a "more complete 
picture" of the circumstances surrounding the origin of the 
veteran's injury.  See Hodge, supra.  Moreover, the May 1980 
statement from Dr. M indicates that the veteran received 
treatment for back problems shortly after his first period of 
active duty, and, as such, indicates treatment began earlier 
than what was known at the time of the last prior denial.  

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Accordingly, the Board finds that this evidence bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a).


ORDER

Entitlement to a compensable rating for a low back scar is 
denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent only the appeal is granted.  




REMAND

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  Once the claim is reopened, the Board must address 
the merits of the underlying claim of service connection.

Here, a review of the record reflects that no competent 
medical opinion has been obtained that addresses the etiology 
of the veteran's current low back disorder based upon an 
examination of the veteran and review of his claims file.  
The Board finds that such an opinion is necessary for a full 
and fair adjudication of this claim.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin, supra; see also 38 C.F.R. § 3.159(c).  Thus, the 
Board concludes that this case must be remanded for the 
veteran to be accorded such an examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
problems.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to address the etiology of his current 
low back disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.

The examiner should conduct an 
examination and, based on the results of 
the examination, review of the medical 
evidence of record, and sound medical 
principles, the examiner should express 
an opinion as to whether it is as likely 
as not (50 percent or greater likelihood) 
that the veteran's current low back 
disorder is causally related to active 
duty, to include his account of the two 
in-service back injuries.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.  

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in July 
2004, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



